     6:20-cv-00048-SPS Document 18 Filed in ED/OK on 03/17/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

NORMA J. QUALLS,                          )
                                          )
                     Plaintiff,           )
                                          )
                            v.            )      Case No. CIV-20-48-SPS
                                          )
ANDREW M. SAUL,                           )
Commissioner of the Social                )
Security Administration,                  )
                                          )
                    Defendant.            )

                                     JUDGMENT

       In accordance with the Opinion and Order [Docket No. 18] entered

contemporaneously herewith, remanding this action to the Defendant under the fourth

sentence of 42 U.S.C. § 405(g), the Court hereby renders judgment in favor of the Plaintiff

and against the Defendant pursuant to Fed. R. Civ. P. 58(a).

       IT IS SO ORDERED this17th day of March, 2021.




                                   ____________________________________
                                   STEVEN P. SHREDER
                                   UNITED STATES MAGISTRATE JUDGE
